DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, recites the phrase "especially" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purpose of examination, it is assumed the limitations following “especially” are not required.  
Claims 10-14 depend from a rejected base claim, incorporate the indefinite language though dependency and are rejected for the same reasons as the base claim. 
Claim 12, recites the phrase "especially" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purpose of examination, it is assumed the limitations following “especially” are not required.  
Claim 16, recites the phrase "preferably" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purpose of examination, it is assumed the limitations following “preferably” are not required.  
Claim 17, recites the phrase "preferably" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purpose of examination, it is assumed the limitations following “preferably” are not required.  
Claim 18 depends from a rejected base claim, incorporate the indefinite language though dependency and are rejected for the same reasons as the base claim. 
Claim 18 recites “using a plurality of waveguides.” Because the claim is directed toward an arrangement, it’s unclear if the claim is requiring the arrangement to include a plurality of waveguides, or if the arrangement uses a plurality of waveguides.  For the purpose of examination, it is assumed the plurality of waveguides are not part of the arrangement, and are instead consider to be features used by the arrangement. 
Claim 19, recites the phrase "preferably" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purpose of examination, it is assumed the limitations following “preferably” are not required.  
Claim 20 depends from a rejected base claim, incorporate the indefinite language though dependency and are rejected for the same reasons as the base claim. 
Claim 20 recites “using a plurality of waveguides.” Because the claim is directed toward an arrangement, it’s unclear if the claim is requiring the arrangement to include a plurality of waveguides, or if the arrangement uses a plurality of waveguides.  For the purpose of examination, it is assumed the plurality of waveguides are not part of the arrangement, and are instead consider to be features used by the arrangement. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3,  8-10, 12-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Winston [GB1570684].
Winston discloses a positive waveguide (10)for plastic welding, comprising: an entry end (13) defining an entry face (13) for laser light, an exit end (14) defining an exit face (14) for laser light as well as a first and a second inner face (12) which are arranged between the entry end and the exit end, which are arranged opposite to each other and by means of which laser light can be reflected, wherein a first distance between the entry end and the exit end defines a length of the waveguide and a second distance between the first and the second inner face defines a thickness of the waveguide, wherein the exit end is arranged opposite to the entry end and a central plane of the waveguide extends centrally from the entry end to the exit end, and the first inner face comprises a continuously curved, concave shape so that a third distance between the first inner face and the central plane (OA) of the waveguide varies continuously from the entry end in the direction of the exit end (Figures 1-2, 8-9; page 1, lines 9-21; page 2, liens 58-97; page 3, lines 84-125; page 7, lines 103-126). 
With respect to claim 2, Winston discloses the third distance increases or decreases continuously from the entry end in the direction of the exit end (Figures 1, 8-9). 
With respect to claim 3, Winston discloses the second inner face is formed mirror- symmetrically to the first inner face so that the second inner face has a continuously curved concave shape and a fourth distance between the second inner face and the central plane of the waveguide varies continuously from the entry end in the direction of the exit end (Figures 1, 8-9). 
With respect to claim 8, Winston discloses the continuously curved concave shape of the first inner face is part of an ellipse (Figures 1, 8-9). 
With respect to claim 9, Winston discloses a positive waveguide (10, column 6, lines 25-38) for plastic welding, comprising: an entry end energy inlet 13) defining an entry face for laser light (column 5, lines 21-39); an exit end  (outlet 14) defining an exit face for laser light as well as a first and a second inner face (surfaces 12) which are arranged between the entry end and the exit end, which are arranged opposite to each other and by means of which laser light can be reflected (column 5, lines 5-39; Figure 1); wherein a first distance between the entry end and the exit end defines a length of the waveguide and a second distance between the first and the second inner face defines a thickness of the waveguide (Figure 1); 44the first inner face comprises a continuously curved concave shape which is part of a first spiral so that a radius of the first spiral from a point of origin of the first spiral to the first inner face varies continuously along the waveguide (Figure 1, 3, 6-9; column 5, lines 5-39; column 6, lines 12-24; column 9, line 33-column 10, line 27). 
With respect to claim 10, Winston discloses the radius of the first spiral increases or decreases continuously from the point of origin of the first spiral to the first inner face along the waveguide from the entry end in the direction of the exit end (Figure 1). 
With respect to claim 12, Winston discloses a central plane is defined between the first and the second inner face, the distance of which is constant to the first and the second inner face along the length of the waveguide so that the second inner face also has a continuously curved shape which is part of a second spiral, so that a radius of the second spiral from a point of origin of the second spiral to the second inner face varies continuously along the wave guide (Figure 1). 
With respect to claim 13, Winston discloses the thickness of the waveguide decreases continuously from the entry end in the direction of the exit end (Figure 1). 
With respect to claim 14, Winston discloses the concave continuously curved shape, which is part of a spiral is hyperbolic or Archimedean (Figure 1, 3, 6-9; column 5, lines 5-39; column 6, lines 12-24; column 9, line 33-column 10, line 27).
With respect to claim 15, Winston discloses a positive waveguide (external medium 11; air filled, column 6, lines 25-38) for plastic welding, comprising: an entry end energy inlet 13) defining an entry face for laser light (column 5, lines 21-39); an exit end  (outlet 14) defining an exit face for laser light as well as a first and a second inner face (surfaces 12) which are arranged between the entry end and the exit end, which are arranged opposite to each other and by means of which laser light can be reflected (column 5, lines 5-39; Figure 1); wherein a first distance between the entry end and the exit end defines a length of the waveguide and a second distance between the first and the second inner face defines a thickness of the waveguide (Figure 1); 44the first inner face comprises a continuously curved concave shape which is part of a first curve (Figure 1, 3, 6-9; column 5, lines 5-39; column 6, lines 12-24; column 9, line 33-column 10, line 27). 
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kashiwazaki [JP4-178604, machine translation provided and cited to]. 
Kashiwazaki discloses a positive waveguide for plastic welding, comprising: an entry end (33) defining an entry face (33) for laser light, an exit end (34) defining an exit face (34) for laser light as well as a first and a second inner face (36) which are arranged between the entry end and the exit end, which are arranged opposite to each other and by means of which laser light can be reflected, wherein a first distance between the entry end and the exit end defines a length of the waveguide and a second distance between the first and the second inner face defines a thickness of the waveguide, wherein the exit end is arranged opposite to the entry end and a central plane of the waveguide extends centrally from the entry end to the exit end, and the first inner face comprises a continuously curved, concave shape so that a third distance between the first inner face and the central plane of the waveguide varies continuously from the entry end in the direction of the exit end (Figures 1-4; paragraph 0001). 
With respect to claim 2, Kashiwazaki discloses the third distance increases or decreases continuously from the entry end in the direction of the exit end (Figures 1-4). 
With respect to claim 3, Kashiwazaki discloses the second inner face is formed mirror- symmetrically to the first inner face so that the second inner face has a continuously curved concave shape and a fourth distance between the second inner face and the central plane of the waveguide varies continuously from the entry end in the direction of the exit end (Figures 1-4). 
With respect to claim 5, Kashiwazaki discloses the third distance increases from the entry end in the direction of the exit end up to an apex and decreases thereafter, wherein the apex is arranged with respect to the length in a range between 1/4 and 3/4 of the length of the waveguide (Figures 1-4). 
With respect to claim 6, Kashiwazaki discloses the thickness at the exit end is equal to the thickness at the entry end (Figures 1-4). 
With respect to claim 7, Kashiwazaki discloses the third distance increases from the entry end in the direction of the exit end up to an apex and decreases thereafter, wherein the thickness in the apex is about 1.2 to 2-times the thickness at the entry end (Figures 1-4). 
With respect to claim 8, Kashiwazaki discloses the continuously curved concave shape of the first inner face is part of an ellipse (Figures 1-4; paragraph 0001). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Winston or Kashiwazaki, in view of Mima et al. [US2004/0012864, “Mima”].
Winston and Kashiwazaki discloses a positive waveguide. Applicant is referred to paragraph 5 for a detailed discussion of Winston and paragraph 6 for a detailed discussion of Kashiwazaki. 
With respect to claim 4, Winston and Mima disclose a thickness of at the entry but does not disclose the thickness relative to the length of the waveguide.  Mima discloses a negative waveguide (paragraph 0024). Mima discloses the length of the waveguide (paragraph 0026), and a thickness at the entry end (paragraph 0025), wherein values for these two parameters satisfy the requirement the thickness at the entry end is between 8% and 25% of the length of the waveguide. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the waveguide of either one of Winston or Kashiwazaki by using a thickness and length that satisfy the requirement of the claim as taught by Mima in order to take advantage of known and suitable parameters and to improve the reflection of the laser light. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Winston in view of Caldwell et al. [US2007/0047932, “Caldwell”].  
Winston discloses a positive waveguide. Applicant is referred to paragraph 5 for a detailed discussion of Winston. Winston does not disclose an angle between the range of 30° to 150° is enclosed between the entry and exit ends. 
Caldwell discloses a waveguide, and discloses a variety of different arrangements including an arrangement where an angle between the range of 30° to 150° is enclosed between the entry and exit ends (Figure 15, 19, 20). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the waveguide of Winston to include an angle between 30° to 150° between the entry and exit faces as taught by Caldwell in order to allow the change of direction between the entering and exiting light.  
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schiccheri et al. [US2015/0343701, “Schiccheri”] in view of Winston. 
Schiccheri discloses an arrangement for plastic welding.   Schiccheri discloses the arrangement includes a laser light source (paragraph 0066); a light guide (optical fibers 44; paragraphs 0067-69), and a waveguide (52; paragraph 0112), wherein in the operation of the arrangement the laser light passes from the laser light source through the light guide and subsequently through the waveguide. 
With respect to claims 16, 17 and 19, Schiccheri discloses a waveguide but does not disclose the waveguide having the structure recited in claims 1, 9 and 15 respectively.  Winston discloses a waveguide. Applicant is referred to paragraph 5 for detailed discussion of Winston. Winston discloses the waveguide of claims 1, 9 and 15.   It would have been obvious to one of ordinary skill in the art at the time of invention to modify the assembly of Schiccheri to include the waveguide as taught by Winston in order to ensure a laser welded portion can be formed efficiently and will form a strong weld.
With respect to claims 18 and 20, Schiccheri discloses a number of light guides and waveguides can be used, and the distance “d” between light guides is selected to ensure no uneven irradiation areas are formed (paragraph 0083).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus by optimizing the distance between light guides as taught by Schiccheri in order to ensure an uneven weld is formed.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 16, 2022